Citation Nr: 0740892	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  02-18 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's cervical spine degenerative disc 
disease and degenerative arthritis for the period prior to 
July 10, 2004, to include the issue of a disability 
evaluation in excess of 20 percent for the veteran's cervical 
spine degenerative disc disease and degenerative arthritis 
for the period on and after July 10, 2004.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's lumbar spine degenerative disc 
disease and degenerative arthritis for the period prior to 
July 10, 2004, to include the issue of a disability 
evaluation in excess of 20 percent for the veteran's lumbar 
spine degenerative disc disease and degenerative arthritis 
for the period on and after July 10, 2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1958 to April 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Chicago, Illinois, Regional Office (RO) which established 
service connection for cervical spine degenerative disc 
disease and degenerative arthritis; assigned a 10 percent 
evaluation for that disability; effectuated the award as of 
June 7, 2001; and denied an increased evaluation for the 
veteran's lumbar degenerative disc disease with degenerative 
arthritis.  In April 2004, the Board remanded the veteran's 
claims to the RO for additional action.  

In February 2005, the RO increased the evaluations for both 
the veteran's cervical spine disabilities and his lumbar 
spine disabilities from 10 to 20 percent and effectuated the 
awards as of July 10, 2004.  In May 2005, the Board again 
remanded the veteran's claims to the RO for additional 
action.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
cervical spine disability.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to a disability 
evaluation in excess of 10 percent for the veteran's cervical 
spine degenerative disc disease and degenerative arthritis 
for the period prior to July 10, 2004, to include the issue 
of a disability evaluation in excess of 20 percent for the 
veteran's cervical spine degenerative disc disease and 
degenerative arthritis for the period on and after July 10, 
2004.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled. 

In June 2005, the veteran submitted claims of entitlement to 
service connection for a psychiatric disorder to include a 
depressive disorder, a mood disorder, and an adjustment 
disorder and a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2007).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
The Court established that jurisdiction counts.  
Specifically, the Court could not remand a matter over which 
it has no jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  Therefore, the issues are referred to the RO for 
action as may be appropriate.  Black v. Brown, 10 Vet. App. 
279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2007).  


FINDINGS OF FACT

1.  The versions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
in effect prior to September 23, 2002, and 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 in effect prior to September 26, 2003, 
are more favorable to the veteran's claim than the amended 
versions of the regulations.  

2.  Throughout the appeal period the veteran's cervical spine 
disabilities have been objectively shown to be manifested by 
no more than pronounced degenerative disc disease with 
persistent symptoms including characteristic pain, 
demonstrable muscle spasms, other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  

3.  The versions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
in effect prior to September 23, 2002, and 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 in effect prior to September 26, 2003, 
are more favorable to the veteran's claim than the amended 
versions of the regulations.  

4.  Throughout the appeal period the veteran's lumbar spine 
disabilities have been objectively shown to be manifested by 
no more than degenerative arthritis and mild degenerative 
disc disease with chronic radiating low back pain; a range of 
motion of the lumbar spine of flexion to 18 degrees with 
pain, extension to 11 degrees with pain, right side bending 
to 11 degrees with pain and to 15-20 degrees on repeated 
testing, left side bending to 8 degrees with pain and to 15 
degrees on repeated testing, and rotation to 15 degrees, 
bilaterally; decreased lower extremity sensation to 
microfilament, pinprick, vibration, and temperature; and no 
muscle spasm or pain on palpation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent evaluation for the 
veteran's cervical spine degenerative disc disease and 
degenerative arthritis have been met throughout the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45 (2007).  

2.  The criteria for a 40 percent evaluation, but not 
greater, for the veteran's lumbar spine degenerative disc 
disease and degenerative arthritis have been met throughout 
the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in July 2001, April 2004, August 2005, 
and December 2006 which informed him of the evidence 
generally needed to support a claim for service connection 
and the assignment of an evaluation and effective date for an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claims.  Such notice effectively informed him of the need 
to submit any relevant evidence in his possession.  The July 
2001 VCAA notice was issued prior to the October 2001 rating 
decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The Board has twice remanded the 
veteran's claims to the RO in order to afford additional 
development of the record.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Spinal Disorders 

A.  Historical Review

The veteran's service medical records indicate that he was 
injured in a 1967 helicopter crash and subsequently developed 
back pain.  Clinical documentation from United Samaritans 
Medical Center dated in April 1992 reports that the veteran 
was diagnosed with a L5-S1 herniated disc and underwent an 
automated L5-S1 percutaneous discectomy.  The report of a 
February 1997 VA examination for compensation purposes states 
that the veteran complained of back pain.  He presented a 
history of a 1967 helicopter crash; a 1989 diagnosis of 
lumbosacral spine degenerative disc disease; and 1991 
percutaneous disc surgery.  The veteran was diagnosed with 
lumbar spine degenerative disc disease and arthritis with a 
discectomy by history and L3-4 and L4-5 spinal stenosis.  In 
September 1997, the RO established service connection for 
lumbar spine degenerative disc disease with degenerative 
arthritis; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of October 4, 1996.  

The report of an August 2001 VA examination for compensation 
purposes and the September 2001 addendum thereto convey that 
the veteran was diagnosed cervical spine degenerative disc 
disease, degenerative arthritis, and "diffuse, severe 
polyneuropathy with radiculopathy at C4, 5, 6" secondary to 
his inservice helicopter crash.  In October 2001, the RO 
established service connection for cervical spine 
degenerative disc disease and degenerative arthritis; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of June 7, 2001.  In February 2005, 
the RO increased the evaluations for both the veteran's 
cervical spine disabilities and his lumbar spine disabilities 
from 10 to 20 percent and effectuated the awards as of July 
10 2004.  

B.  Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

On and before September 22, 2002, the rating schedule 
directed that a 10 percent evaluation was warranted for mild 
intervertebral disc disease.  A 30 percent evaluation 
required moderate intervertebral disc disease with recurring 
attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain, demonstrable muscle spasms, and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293 "involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae."  The Acting 
General Counsel clarified that a veteran cannot be evaluated 
under both Diagnostic Code 5293 for intervertebral disc 
syndrome based in part upon limitation of motion and 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) due to the provisions of 38 C.F.R. § 4.14 prohibiting 
the evaluation of "an identical manifestation under two 
different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to intervertebral disc syndrome (degenerative disc disease).  
Under the amended rating schedule, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 (2003) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation 
was warranted for intervertebral disc syndrome which was 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation required incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation required incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" meant 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
using the evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
were to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

On and before September 25, 2003, slight limitation of motion 
of the cervical segment of the spine warranted a 10 percent 
evaluation.  A 20 percent evaluation required moderate 
limitation of motion.  A 30 percent evaluation required 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  Slight limitation of motion of the lumbar 
segment of the spine warranted a 10 percent evaluation.  A 20 
percent evaluation required moderate limitation of motion.  A 
40 percent evaluation required severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5292 
(2002).  

On September 26, 2003, the Secretary of the VA again amended 
the portions of the Schedule For Rating Disabilities 
applicable to intervertebral disc syndrome (degenerative disc 
disease), lumbar spine limitation of motion, and other spine 
and back disorders.  Under the amended rating schedule, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R.§  4.25.  Lumbar limitation of motion is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2007).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation requires incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months.  A 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (2007).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The veteran's claims were received by the RO on June 1, 2001.  
The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) and 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5292 (2003) to be more favorable to the veteran 
as they require less specific symptoms and are more general 
than the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003) and 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 
5243 (2007).  Therefore, the Board will review the veteran's 
entitlement to an increased evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5292 (2003); and 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

1.  Cervical Spine

An April 2001 VA treatment record states that the veteran 
complained of chronic neck pain which radiated into the 
intrascapular area and bilateral upper extremity numbness.  
On examination of the cervical spine, the veteran exhibited a 
"good" range of motion of the neck and lower neck, upper 
trapezia, and intrascapular tenderness.  Assessments of 
cervical spine degenerative joint disease with radiating pain 
and "ruleout cervical radiculopathy" were advanced.  
Contemporaneous X-ray studies of the cervical spine revealed 
findings consistent with degenerative disc disease and 
spondylotic changes at the C4-5 and C6-7 levels.  

At the August 2001 VA examination for compensation purposes, 
the veteran exhibited a cervical spine range of motion of 
forward flexion to 45 degrees, extension to 45 degrees 
without pain, side bending to "about 30 degrees" without 
pain, rotation to the right of 40 degrees with pain, and 
rotation to the left to 50 degrees; cervical area muscle 
spasm, tenderness, and tightness; and a mild increase in the 
cervical lordosis.  The veteran was diagnosed with cervical 
spine degenerative disc disease, degenerative arthritis, and 
"diffuse, severe polyneuropathy with radiculopathy at C4, 5, 
6."  

In his October 2001 notice of disagreement and October 2002 
Appeal to the Board (VA Form 9), the veteran asserted that 
his cervical spine disorder warranted assignment of an 
initial evaluation in excess of 10 percent.  He conveyed that 
his cervical spine disability was manifested by severe pain, 
muscle spasms, loss of sensation in the arms, and his 
constant dropping of items.  

At the July 2004 VA examination for compensation purposes, 
the veteran exhibited palpable crepitus on his lower cervical 
vertebrae and normal sensation to light touch.  The veteran 
was diagnosed with cervical spine pain.  The VA examiner 
commented that:

The patient notes no evidence of 
radicular symptoms from his cervical 
spine.  He likely suffers from cervical 
spondylosis or degenerative arthritis.  

At a September 2004 VA examination for compensation purposes, 
the veteran complained of chronic cervical spine pain.  On 
examination of the cervical spine, the veteran exhibited a 
range of motion of flexion to 20 degrees, extension to 20 
degrees, lateral rotation to 25 degrees, bilaterally, and 
lateral rotation to 25 degrees, bilaterally; "some severe 
muscle spasms;" and decreased upper extremity deep tendon 
reflexes, bilaterally.  The examiner observed that:

The patient certainly is here clinically 
consistent with intervertebral disc 
syndrome.  Certainly the patient 
experiences incapacitating episodes with 
regards to cervical spine symptoms.  I do 
believe that the patient's cervical spine 
incapacitating episodes have a duration 
of totaling greater than 4 weeks in the 
past 12 months, as well as the patient's 
intervertebral disc syndrome appears to 
have incapacitating episodes totaling 
between 4-6 weeks over the past 12 
months.  These incapacitating episodes as 
the patient describes do require bed rest 
as well as significant narcotic 
medications for symptomatic relief.  

At a December 2004 VA examination for compensation purposes, 
the veteran complained of chronic neck pain.  The veteran's 
claims file was not available for review.  He reported two 
episodes of incapacitating pain which necessitated home rest 
and prescribed Oxycodone.  On examination of the cervical 
spine, the veteran exhibited a range of motion of forward 
flexion to 42 degrees and extension to 11 degrees.  

At a January 2005 VA examination for compensation purposes, 
the veteran complained of chronic neck pain.  On examination 
of the cervical spine, the veteran exhibited a range of 
motion of forward flexion to 30 degrees, extension to 30 
degrees, lateral bending to 40 degrees, bilaterally, and 
lateral rotation to 60 degrees, bilaterally; C7 spinal 
process tenderness to palpation; a "small straightening of 
his spine;" and intact sensation to light touch over the C4 
to T1 dermatonal distribution.  Contemporaneous X-ray studies 
of the cervical spine revealed findings consistent with 
degenerative disc disease.  The veteran was diagnosed with 
cervical spine degenerative arthritis.  

At a January 2007 VA examination for compensation purposes, 
the veteran complained of chronic neck pain, neck weakness, 
and numbness and a tingling sensation in his fingers.  The 
veteran was observed to carry his neck in "about 20 degrees 
flexed position."  On examination of the cervical spine, the 
veteran exhibited a range of motion of flexion to 45 degrees 
with pain; extension to 45 degrees, right side bending to 40 
degrees with pain, left side bending to 24 degrees with pain, 
right rotation to 45 degrees with pain, and left rotation to 
70 degrees with pain; decreased upper extremity sensation to 
microfilament, pinprick, vibration, and temperature; and no 
muscle spasm; or pain on palpation.  Contemporaneous magnetic 
resonance imaging studies of the cervical spine revealed 
findings consistent with degenerative disc disease.  The 
veteran was diagnosed with cervical spine degenerative disc 
disease.  The examiner commented that:

As per patient and information present in 
the chart, it seems that patient did not 
have back or neck trouble until 1987 when 
he applied for worker's compensation for 
a work related injury.  In my opinion, 
this patient's lumbar and cervical spine 
condition is not related to the 
helicopter accident.  His symptoms are 
also out of proportion to radiological 
findings.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's cervical spine disabilities have been shown to be 
manifested by pronounced degenerative disc disease with 
persistent symptoms including characteristic pain, 
demonstrable muscle spasms, neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  Such findings warrant assignment of a 60 percent 
evaluation throughout the appeal period.  This is the maximum 
schedular evaluation available under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

2.  Lumbar Spine

The April 2001 VA treatment record states that the veteran 
complained of chronic back pain which radiated to the feet 
and bilateral foot numbness.  On examination, the veteran 
exhibited lumbar area tenderness and intact lower extremity 
sensation to pinprick.  

In his May 2001 claim for an increased evaluation, the 
veteran advanced that his lumbar spine disability was 
manifested by sciatica, numb feet, and an inability to sit, 
to stand, and to walk for prolonged periods.  

At the August 2001 VA examination for compensation purposes, 
the veteran complained of chronic low back pain which 
impaired his ability to walk, to stand, to lift, to bend, and 
to twist.  On examination of the lumbar spine, the veteran 
exhibited a range of motion in the standing position of 
forward flexion to a point where "his fingertips were just 
below the knees" with pain; a range of motion in the seated 
position of forward flexion to 65 degrees, extension to 15 
degrees, side bending to the right of 20 degrees, side 
bending to the left of 25 degrees; rotation to the right to 
50 degrees, and rotation to the left to 60 degrees; right 
lower back pain with ranges of motion; and a mild increase in 
the lumbar lordosis.  Contemporaneous X-ray studies of the 
lumbar spine revealed findings consistent with mild chronic 
L1 compression and spurring.  The veteran was diagnosed with 
lumbar spine degenerative arthritis with mild L1 compression.  

In his October 2001 notice of disagreement and October 2002 
Appeal to the Board (VA Form 9), the veteran asserted that 
his lumbar spine disorder warranted assignment of an 
evaluation in excess of 10 percent.  He conveyed that his 
lumbar spine disability was manifested by chronic pain, 
muscle spasm, lower extremity sensory impairment, and an 
impaired ability to walk, to stand, to run, and to sleep.  
The disability necessitated a 1992 discectomy; the use of a 
TENS unit and medication; and ongoing physical therapy.  

At the July 2004 VA examination for compensation purposes, 
the veteran complained of chronic radiating low back pain.  
He reported that his back pain impaired his ability to 
perform repetitive actions and to stand, to sit, and to walk 
for prolonged periods of time.  On examination of the lumbar 
spine, the veteran exhibited a range of motion of forward 
flexion to 60 degrees, extension to 20 degrees, lateral 
flexion to 10 degrees to the right and to 20 degrees to the 
left, and lateral rotation to 5 degrees, bilaterally and 
normal sensation bilaterally in the L3 to S1 regions.  An 
April 2003 magnetic resonance imaging of the lumbosacral 
spine revealed mild left L5-S1 neuroforaminal narrowing.  The 
veteran was diagnosed with "significant low back pain and 
weakness, likely from lumbar degenerative disc disease."  
The VA examiner commented that:

Although the patient's range of motion is 
not terrible, it is limited and the 
patient does have an apparent functional 
impairment to his lumbosacral back pain.  

At the September 2004 VA examination for compensation 
purposes, the veteran complained of chronic low back pain.  
On examination of the lumbar spine, the veteran exhibited a 
range of motion of forward flexion to 45 degrees, extension 
to 20 degrees, lateral rotation to 25 degrees, bilaterally, 
and lateral rotation to 30 degrees, bilaterally; and 
significant paraspinal and midline tenderness.  

At the December 2004 VA examination for compensation 
purposes, the veteran complained of chronic low back pain.  
The veteran' claims files were not available for review.  On 
examination of the lumbar spine, the veteran exhibited a 
range of motion of forward flexion to 43 degrees, extension 
to 18 degrees, lateral rotation to 10 degrees to the right 
and to 12 degrees to the left, bilaterally, and lateral 
rotation to 5 degrees, bilaterally; muscle spasm on extremes 
of motion; significant paraspinal and midline tenderness; 1+ 
ankle jerks; and a positive Goldthwait's sign.  The veteran 
was diagnosed with intervertebral disc syndrome with 
recurrent attacks.  The examiner commented that:

As stated, his incapacitating episodes 
concerning the lumbar spine occur have 
occurred (sic) along with his C spine 
incapacitating episodes, which have 
occurred twice over the preceding 12 
months.  These last for less than one 
week.  Again, these incapacitating 
episodes did not require bed rest as 
prescribed by his physician.  

At the January 2007 VA examination for compensation purposes, 
the veteran complained of chronic low back pain and lower 
extremity weakness and numbness.  On examination of the 
lumbar spine, the veteran exhibited flexion to 18 degrees 
with pain, extension to 11 degrees with pain, right side 
bending to 11 degrees with pain and to 15-20 degrees on 
repeated testing, left side bending to 8 degrees with pain 
and to 15 degrees on repeated testing, and rotation to 15 
degrees, bilaterally; some arthritic changes; no muscle 
spasm; decreased upper extremity sensation to microfilament, 
pinprick, vibration, and temperature; and no muscle spasm or 
pain on palpation.  The veteran was observed to bend over 
"more than 45 degrees without any noticeable discomfort" 
when picking up his jacket.  Contemporaneous magnetic 
resonance imaging studies of the lumbar spine revealed 
"normal" findings.  The veteran was diagnosed with 
lumbosacral spine strain.  The examiner commented that:

As per patient and information present in 
the chart, it seems that patient did not 
have back or neck trouble until 1987 when 
he applied for worker's compensation for 
a work related injury.  In my opinion, 
this patient's lumbar and cervical spine 
condition is not related to the 
helicopter accident.  His symptoms are 
also out of proportion to radiological 
findings.  

The veteran's post-operative lumbar spine disabilities have 
been shown to be manifested by degenerative arthritis and 
minimal degenerative disc disease with severe lumbar spine 
limitation due to chronic low back pain; radiculopathy; and 
reduced bilateral lower extremity sensation.  Such symptoms 
merit at a 40 percent evaluation, throughout the appeal 
period, under 38 C.F.R. § 4.71a, Diagnostic Code Diagnostic 
Code 5292 (2002).  In the absence of findings consistent with 
pronounced lumbar spine degenerative disc disease, the Board 
finds that an 40 percent evaluation and no more is warranted 
for the veteran's lumbar spine degenerative disc disease and 
degenerative arthritis is warranted.  


ORDER

An initial 60 percent evaluation for the veteran's cervical 
spine degenerative disc disease and degenerative arthritis is 
granted, throughout the appeal period, subject to the laws 
and regulations governing the award of monetary benefits.  

A 40 percent evaluation, but not greater, for the veteran's 
lumbar spine degenerative disc disease and degenerative 
arthritis is granted, throughout the appeal period, subject 
to the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


